 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      BAO XUYEN LE, et al.,
 8                           Plaintiffs,
 9         v.                                         C18-55 TSZ

10    REVEREND DR. MARTIN LUTHER                      MINUTE ORDER
      KING, JR. COUNTY, et al.,
11
                             Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)    Plaintiffs’ motion to preclude defendant King County from offering the
   expert testimony of James W. Borden, docket no. 67, and the deferred portions of
15
   plaintiffs’ motion to exclude experts, docket no. 95, are GRANTED in part, DENIED in
   part, and DEFERRED in part, as follows:
16
                  (a)    As a result of untimely disclosure, lack of qualification, and unsound
17         methodology, James W. Borden will not be permitted to opine about “human
           factors,” “human movement,” or “human performance,” and plaintiffs’ motion to
18         preclude such testimony is GRANTED. See Dasho v. City of Fed. Way, 101 F.
           Supp. 3d 1025, 1029-30 (W.D. Wash. 2015) (summarizing the threshold
19         requirements for expert testimony, including reliability demonstrated through
           sound methodology and an “analytical connection between the data, the
20         methodology, and the expert’s conclusions”); see also Fed. R. Evid. 702. Borden
           does not have the requisite training or education to provide expert testimony about
21         matters of human behavior and psychology. The Court declines to entirely
           preclude King County from offering Borden’s late disclosed testimony, but defers
22         ruling on the scope of permissible testimony.
23

     MINUTE ORDER - 1
 1                  (b)   The Court is persuaded that Caroline Crump, Ph.D. has the
            necessary expertise to explain and express opinions about how perception is
 2          affected by expectations, priming, attention, emotional context, and/or stress, and
            plaintiffs’ motion to exclude her as a witness is therefore DENIED. Dr. Crump
 3          will not, however, be permitted to opine about which version of events is more
            credible, and plaintiffs’ motion to preclude her from testifying about which facts
 4          occurred is GRANTED.

 5          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 6
            Dated this 9th day of May, 2019.
 7
                                                      William M. McCool
 8                                                    Clerk
 9                                                    s/Karen Dews
                                                      Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
